     Case 1:18-cv-01653-DAD-SAB Document 53 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN ALLEN,                                      No. 1:18-cv-01653-NONE-SAB (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   S. RIMBACH, et al.,
                                                       (Doc. Nos. 44, 51)
15                      Defendants.
16

17          Plaintiff Kevin Allen is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On September 16, 2020, the assigned

20   magistrate judge issued findings and recommendations recommending that defendant’s motion

21   for summary judgment be granted. (Doc. No. 51.) The findings and recommendations were

22   served on the parties and contained notice that objections were due within thirty (30) days. (Id. at

23   8.) Plaintiff filed objections on October 19, 2020. (Doc. No. 52.)

24          Plaintiff objects to the magistrate judge’s finding that plaintiff failed to demonstrate that

25   he has a “qualified learning disability” under the Americans with Disabilities Act (“ADA”). (See

26   Doc. No. 51 at 6–7; Doc. No. 52 at 2–3.) Plaintiff contends that the California Department of

27   Corrections and Rehabilitation (“CDCR”) “does not specifically test for learning disabilities,” but

28   “assumes that you have a learning disability if you get below a certain score on your [Test of
                                                       1
     Case 1:18-cv-01653-DAD-SAB Document 53 Filed 01/22/21 Page 2 of 2


 1   Adult Basic Education (“TABE”)] test ‘4.0 or below’ or if you tell them you have a learning

 2   disability.” (Doc. No. 52 at 3.) CDCR is not required to test for learning disabilities. (See Doc.

 3   No. 44-4 ¶ 5.) However, as pointed out in the pending findings and recommendations, “CDCR

 4   requires verification of learning disabilities through: a diagnosis made by a licensed

 5   psychologist, a school based Individualized Education Plan Team (‘IEPT’), or a Probation

 6   Officer’s report that references public or private school records with an IEP.” (Doc. No. 51 at 6.)

 7   Plaintiff’s reading level may be relatively low but ultimately, he has not provided CDCR with any

 8   verification of a qualified learning disability under the ADA and has even admitted that he has

 9   never been diagnosed as suffering with any learning disability. (See id. at 6–7.)

10          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

11   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

12   including plaintiff’s objections, the court finds the findings and recommendations to be supported

13   by the record and proper analysis.

14          Accordingly:

15          1.      The findings and recommendations issued on September 16, 2020 (Doc. No. 51),

16          are adopted in full;

17          2.      Defendant Pfeiffer’s motion for summary judgment (Doc. No. 44) is granted;

18          3.      Judgment shall be entered in favor of Defendant Pfeiffer; and

19          4.      The Clerk of Court is directed to close the case.

20   IT IS SO ORDERED.
21
        Dated:     January 21, 2021
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      2
